Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 1 of 24




          EXHIBIT 22
                   Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 2 of 24



             HIGHLIGHTS OF PRESCRIBING INFORMATION                                   • Women with history of unexplained vaginal bleeding (4.4)
             These highlights do not include all the information                     • Women with endometrial hyperplasia with atypia or
             needed to use Korlym™ safely and effectively. See full                      endometrial carcinoma (4.4)
             prescribing information for Korlym.                                     -----------------WARNINGS AND PRECAUTIONS--------------
                                                                                     • Adrenal insufficiency: Patients should be closely monitored
             Korlym™ (mifepristone) 300 mg Tablets                                      for signs and symptoms of adrenal insufficiency (5.1).
                                                                                     • Hypokalemia: Hypokalemia should be corrected prior to
             Initial U.S Approval 2000                                                  treatment and monitored for during treatment (5.2).
                                                                                     • Vaginal bleeding and endometrial changes: Women may
             WARNING: TERMINATION OF PREGNANCY                                          experience endometrial thickening or unexpected vaginal
             See full prescribing information for complete boxed warning.               bleeding. Use with caution if patient also has a hemorrhagic
                                                                                        disorder or is on anti-coagulant therapy (5.3).
             Mifepristone has potent antiprogestational effects and will             • QT interval prolongation: Avoid use with QT interval-
             result in the termination of pregnancy. Pregnancy must                     prolonging drugs, or in patients with potassium channel
             therefore be excluded before the initiation of treatment with              variants resulting in a long QT interval (5.4).
             Korlym, or if treatment is interrupted for more than 14 days            • Use of Strong CYP3A Inhibitors Concomitant use can
             in females of reproductive potential.                                      increase mifepristone plasma levels significantly. Use only
                                                                                        when necessary and limit mifepristone dose to 300 mg (5.6).
             --------------------INDICATIONS AND USAGE-------------------            ----------------------ADVERSE REACTIONS-----------------------
             Korlym (mifepristone) is a cortisol receptor blocker indicated to       Most common adverse reactions in Cushing’s syndrome
             control hyperglycemia secondary to hypercortisolism in adult            (≥ 20%): nausea, fatigue, headache, decreased blood potassium,
             patients with endogenous Cushing's syndrome who have type 2             arthralgia, vomiting, peripheral edema, hypertension, dizziness,
             diabetes mellitus or glucose intolerance and have failed surgery        decreased appetite, endometrial hypertrophy
             or are not candidates for surgery.
                                                                                     To report suspected adverse reactions, contact Corcept
             Important Limitations of Use (1.1)                                      Therapeutics at 1-855-844-3270 or FDA at 1-800-FDA-
                     Do not use for the treatment of type 2 diabetes                1088 or www.fda.gov/medwatch.
                      mellitus unrelated to endogenous Cushing’s
                      syndrome.                                                      ----------------------DRUG INTERACTIONS---------------------
                                                                                     • Drugs metabolized by CYP3A: Administer drugs that are
             ----------------DOSAGE AND ADMINISTRATION--------------                 metabolized by CYP3A at the lowest dose when used with
                         Administer once daily orally with a meal (2).              Korlym (7.1).
                         The recommended starting dose is 300 mg once daily         • CYP3A inhibitors: Caution should be used when Korlym is
                          (2).                                                       used with strong CYP3A inhibitors. Limit mifepristone dose to
                         Renal impairment: do not exceed 600 mg once daily.         300 mg per day when used with strong CYP3A inhibitors (5.6,
                         Mild-to-moderate hepatic impairment: do not exceed         7.2).
                          600 mg once daily. Do not use in severe hepatic            • CYP3A inducers: Do not use Korlym with CYP3A inducers
                          impairment.                                                (7.3).
                                                                                     • Drugs metabolized by CYP2C8/2C9: Use the lowest dose of
             Based on clinical response and tolerability, the dose may be            CYP2C8/2C9 substrates when used with Korlym (7.4).
             increased in 300 mg increments to a maximum of 1200 mg once             • Drugs metabolized by CYP2B6: Use of Korlym should be
             daily. Do not exceed 20 mg/kg per day (2).                              done with caution with bupropion and efavirenz (7.5).
                                                                                     • Hormonal contraceptives: Do not use with Korlym (7.6).
             ---------------DOSAGE FORMS AND STRENGTHS------------
             • 300 mg tablet                                                         -----------------USE IN SPECIFIC POPULATIONS--------------
                                                                                     • Nursing mothers: Discontinue drug or discontinue nursing
             ------------------------CONTRAINDICATIONS---------------------             (8.3).
             • Pregnancy (4.1, 8.1)
             • Use of simvastatin or lovastatin and CYP 3A substrates with           See Section 17 for PATIENT COUNSELING
                narrow therapeutic range (4.2)                                       INFORMATION and FDA-approved Medication Guide
             • Concurrent long-term corticosteroid use (4.3)




                                                                                 1
                                                                                                                                    FDA 0269
Reference ID: 3089791
                  Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 3 of 24



          FULL PRESCRIBING INFORMATION: Contents*
                                                                           6.4.1 Adrenal Insufficiency
          1 INDICATIONS AND USAGE                                          6.4.2 Rash
          LIMITATIONS OF USE:                                            7 DRUG INTERACTIONS
          2 DOSAGE AND ADMINISTRATION                                      7.1 Drugs Metabolized by CYP3A
            2.1 Adult Dosage                                               7.2 CYP3A Inhibitors
            2.2 Dosing in Renal Impairment                                 7.3 CYP3A Inducers
            2.3 Dosing in Hepatic Impairment                               7.4 Drugs Metabolized by CYP2C8/2C9
          3 DOSAGE FORMS AND STRENGTHS                                     7.5 Drugs Metabolized by CYP2B6
          4 CONTRAINDICATIONS
                                                                           7.6 Use of Hormonal Contraceptives
            4.1 Pregnancy
                                                                         8 USE IN SPECIFIC POPULATIONS
            4.2 Drugs Metabolized by CYP3A
                                                                           8.1 Pregnancy
            4.3 Corticosteroid Therapy Required for
                                                                           8.3 Nursing Mothers
            Lifesaving Purposes
                                                                           8.4 Pediatric Use
            4.4 Women with Risk of Vaginal Bleeding or
                                                                           8.5 Geriatric Use
            Endometrial Changes
                                                                           8.6 Renal Impairment
            4.5 Known Hypersensitivity to Mifepristone
                                                                           8.7 Hepatic Impairment
          5 WARNINGS AND PRECAUTIONS
                                                                           8.8 Females of Reproductive Potential
            5.1 Adrenal Insufficiency
                                                                         10 OVERDOSAGE
            5.2 Hypokalemia
                                                                         11 DESCRIPTION
            5.3 Vaginal Bleeding and Endometrial                         12 CLINICAL PHARMACOLOGY
            Changes                                                        12.1 Mechanism of Action
            5.4 QT Interval Prolongation                                   12.2 Pharmacodynamics
            5.5 Exacerbation/Deterioration of Conditions                   12.3 Pharmacokinetics
            Treated with Corticosteroids                                 13 NONCLINICAL TOXICOLOGY
            5.6 Use of Strong CYP3A Inhibitors                             13.1 Carcinogenesis, Mutagenesis,
            5.7 Pneumocystis jiroveci Infection                            Impairment of Fertility
            5.8 Potential Effects of Hypercortisolemia                   14 CLINICAL STUDIES
          6 ADVERSE REACTIONS                                              14.1 Cushing’s Syndrome
            6.1 Clinical Trials Experience                               16 HOW SUPPLIED/STORAGE AND
            6.2 Laboratory Tests                                         HANDLING
            6.3 Vaginal Bleeding and Endometrial                         17 PATIENT COUNSELING
            Changes                                                      INFORMATION
                                                                           17.1 Importance of Preventing Pregnancy
            6.4 Additional Data from Clinical Trials

          *Sections or subsections omitted from the full prescribing information are not listed




                                                                    2
                                                                                                          FDA 0270
Reference ID: 3089791
                 Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 4 of 24




          Korlym™ (mifepristone) 300 mg tablets for oral use


          FULL PRESCRIBING INFORMATION


          WARNING: TERMINATION OF PREGNANCY
          Mifepristone is a potent antagonist of progesterone and cortisol via the progesterone and
          glucocorticoid (GR-II) receptors, respectively. The antiprogestational effects will result in the
          termination of pregnancy. Pregnancy must therefore be excluded before the initiation of treatment
          with Korlym and prevented during treatment and for one month after stopping treatment by the
          use of a non-hormonal medically acceptable method of contraception unless the patient has had a
          surgical sterilization, in which case no additional contraception is needed. Pregnancy must also be
          excluded if treatment is interrupted for more than 14 days in females of reproductive potential.



          1 INDICATIONS AND USAGE
          Korlym (mifepristone) is a cortisol receptor blocker indicated to control hyperglycemia secondary to
          hypercortisolism in adult patients with endogenous Cushing's syndrome who have type 2 diabetes
          mellitus or glucose intolerance and have failed surgery or are not candidates for surgery.
          LIMITATIONS OF USE:
              Korlym should not be used in the treatment of patients with type 2 diabetes unless it is secondary
                to Cushing’s syndrome.


          2 DOSAGE AND ADMINISTRATION

          2.1 Adult Dosage
          The recommended starting dose is 300 mg orally once daily. Korlym must be given as a single daily dose.
          Korlym should always be taken with a meal. Patients should swallow the tablet whole. Do not split, crush,
          or chew tablets.

          Dosing and titration

          The daily dose of Korlym may be increased in 300 mg increments. The dose of Korlym may be increased
          to a maximum of 1200 mg once daily but should not exceed 20 mg/kg per day. Increases in dose should
          not occur more frequently than once every 2-4 weeks. Decisions about dose increases should be based on
          a clinical assessment of tolerability and degree of improvement in Cushing’s syndrome manifestations.
          Changes in glucose control, anti-diabetic medication requirements, insulin levels, and psychiatric
          symptoms may provide an early assessment of response (within 6 weeks) and may help guide early dose
          titration. Improvements in cushingoid appearance, acne, hirsutism, striae, and body weight occur over a
          longer period of time and, along with measures of glucose control, may be used to determine dose
          changes beyond the first 2 months of therapy. Careful and gradual titration of Korlym accompanied by
          monitoring for recognized adverse reactions (See Warnings and Precautions 5.1 and 5.2) may reduce the
          risk of severe adverse reactions. Dose reduction or even dose discontinuation may be needed in some


                                                              3
                                                                                                       FDA 0271
Reference ID: 3089791
                  Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 5 of 24



          clinical situations. If Korlym treatment is interrupted, it should be reinitiated at the lowest dose (300 mg).
          If treatment was interrupted because of adverse reactions, the titration should aim for a dose lower than
          the one that resulted in treatment interruption.

          2.2 Dosing in Renal Impairment
          No change in initial dose of Korlym is required in renal impairment. The maximum dose should be
          limited to 600 mg. [See Renal Impairment (8.6) and Clinical Pharmacology (12.3)]

          2.3 Dosing in Hepatic Impairment
          No change in the initial dose of Korlym is required in mild to moderate hepatic impairment. The
          maximum dose should be limited to 600 mg. Korlym should not be used in severe hepatic impairment.
          [See Hepatic Impairment (8.7) and Clinical Pharmacology (12.3)]

          3 DOSAGE FORMS AND STRENGTHS
          Korlym is supplied as a light yellow to yellow oval-shaped tablet debossed with “Corcept” on one side
          and “300” on the other. Each tablet contains 300 mg of mifepristone. The tablets are not scored.

          4 CONTRAINDICATIONS

          4.1 Pregnancy
          Korlym is contraindicated in women who are pregnant. Pregnancy must be excluded before the initiation
          of treatment with Korlym or if treatment is interrupted for more than 14 days in females of reproductive
          potential. Nonhormonal contraceptives should be used during and one month after stopping treatment in
          all women of reproductive potential. [See Use in Specific Populations 8.8]

          4.2 Drugs Metabolized by CYP3A
          Korlym is contraindicated in patients taking simvastatin, lovastatin, and CYP3A substrates with narrow
          therapeutic ranges, such as cyclosporine, dihydroergotamine, ergotamine, fentanyl, pimozide,
          quinidine, sirolimus, and tacrolimus, due to an increased risk of adverse events. [See Drug Interactions
          (7.1) and Clinical Pharmacology (12.3)]

          4.3 Corticosteroid Therapy Required for Lifesaving Purposes
          Korlym is contraindicated in patients who require concomitant treatment with systemic corticosteroids for
          serious medical conditions or illnesses (e.g., immunosuppression after organ transplantation) because
          Korlym antagonizes the effect of glucocorticoids.

          4.4 Women with Risk of Vaginal Bleeding or Endometrial Changes
          Korlym is contraindicated in the following:
                 Women with a history of unexplained vaginal bleeding
                 Women with endometrial hyperplasia with atypia or endometrial carcinoma

          4.5 Known Hypersensitivity to Mifepristone
          Korlym is contraindicated in patients with prior hypersensitivity reactions to mifepristone or to any of the
          product components.



                                                                4
                                                                                                            FDA 0272
Reference ID: 3089791
                 Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 6 of 24



          5 WARNINGS AND PRECAUTIONS

          5.1 Adrenal Insufficiency
          Patients receiving mifepristone may experience adrenal insufficiency. Because serum cortisol levels
          remain elevated and may even increase during treatment with Korlym, serum cortisol levels do not
          provide an accurate assessment of hypoadrenalism in patients receiving Korlym. Patients should be
          closely monitored for signs and symptoms of adrenal insufficiency, including weakness, nausea,
          increased fatigue, hypotension, and hypoglycemia. If adrenal insufficiency is suspected, discontinue
          treatment with Korlym immediately and administer glucocorticoids without delay. High doses of
          supplemental glucocorticoids may be needed to overcome the glucocorticoid receptor blockade produced
          by mifepristone. Factors considered in deciding on the duration of glucocorticoid treatment should
          include the long half-life of mifepristone (85 hours).

          Treatment with Korlym at a lower dose can be resumed after resolution of adrenal insufficiency. Patients
          should also be evaluated for precipitating causes of hypoadrenalism (infection, trauma, etc.).

          5.2 Hypokalemia
          In a study of patients with Cushing’s syndrome, hypokalemia was observed in 44% of subjects during
          treatment with Korlym. Hypokalemia should be corrected prior to initiating Korlym. During Korlym
          administration, serum potassium should be measured 1 to 2 weeks after starting or increasing the dose of
          Korlym and periodically thereafter. Hypokalemia can occur at any time during Korlym treatment.
          Mifepristone-induced hypokalemia should be treated with intravenous or oral potassium supplementation
          based on event severity. If hypokalemia persists in spite of potassium supplementation, consider adding
          mineralocorticoid antagonists.

          5.3 Vaginal Bleeding and Endometrial Changes
          Being an antagonist of the progesterone receptor, mifepristone promotes unopposed endometrial
          proliferation that may result in endometrium thickening, cystic dilatation of endometrial glands, and
          vaginal bleeding. Korlym should be used with caution in women who have hemorrhagic disorders or are
          receiving concurrent anticoagulant therapy. Women who experience vaginal bleeding during Korlym
          treatment should be referred to a gynecologist for further evaluation.

          5.4 QT Interval Prolongation
          Mifepristone and its metabolites block IKr. Korlym prolongs the QTc interval in a dose-related manner.
          There is little or no experience with high exposure, concomitant dosing with other QT-prolonging
          drugs, or potassium channel variants resulting in a long QT interval. [See Warnings & Precautions
          (5.6)] To minimize risk, the lowest effective dose should always be used.

          5.5 Exacerbation/Deterioration of Conditions Treated with Corticosteroids
          Use of Korlym in patients who receive corticosteroids for other conditions (e.g., autoimmune disorders)
          may lead to exacerbation or deterioration of such conditions, as Korlym antagonizes the desired effects of
          glucocorticoid in these clinical settings. For medical conditions in which chronic corticosteroid therapy is
          life-saving (e.g., immunosuppression in organ transplantation), Korlym is contraindicated. [See
          Contraindications (4.3)]




                                                               5
                                                                                                          FDA 0273
Reference ID: 3089791
                 Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 7 of 24



          5.6 Use of Strong CYP3A Inhibitors
          Korlym should be used with extreme caution in patients taking ketoconazole and other strong inhibitors
          of CYP3A, such as itraconazole, nefazodone, ritonavir, nelfinavir, indinavir, atazanavir, amprenavir,
          fosamprenavir, boceprevir, clarithromycin, conivaptan, lopinavir, nefazodone, posaconazole, ritonavir,
          saquinavir, telaprevir, telithromycin, or voriconazole, as these could substantially increase the
          concentration of mifepristone in the blood. The benefit of concomitant use of these agents should be
          carefully weighed against the potential risks. Mifepristone should be used in combination with strong
          CYP3A inhibitors only when necessary, and in such cases the dose should be limited to 300 mg per day.
          [See Warnings & Precautions (5.4), Drug Interactions (7.2), and Clinical Pharmacology (12.3)]

          5.7 Pneumocystis jiroveci Infection
          Patients with endogenous Cushing’s syndrome are at risk for opportunistic infections such as
          Pneumocystis jiroveci pneumonia during Korlym treatment. Patients may present with respiratory distress
          shortly after initiation of Korlym. Appropriate diagnostic tests should be undertaken and treatment for
          Pneumocystis jiroveci should be considered.

          5.8 Potential Effects of Hypercortisolemia
          Korlym does not reduce serum cortisol levels. Elevated cortisol levels may activate mineralcorticoid
          receptors which are also expressed in cardiac tissues. Caution should be used in patients with underlying
          heart conditions including heart failure and coronary vascular disease.

          6 ADVERSE REACTIONS

          6.1 Clinical Trials Experience
          Because clinical trials are conducted under widely varying conditions, the adverse reaction rates observed
          cannot be directly compared to rates in other clinical trials and may not reflect the rates observed in
          clinical practice.

          Safety data on the use of Korlym are available from 50 patients with Cushing’s syndrome enrolled in an
          uncontrolled, open-label, multi-center trial (Study 400). Forty-three patients had Cushing’s disease and all
          except one had previously undergone pituitary surgery. Four patients had ectopic ACTH secretion, and
          three had adrenal carcinoma. Patients were treated for up to 24 weeks. A dose of 300 mg per day was
          administered for the initial 14 days; thereafter, the dose could be escalated in increments of 300 mg per
          day based on assessments of tolerability and clinical response. Doses were escalated up to 900 mg per day
          for patients <60 kg, or 1200 mg per day for patients >60 kg.

          The most frequently reported adverse reactions (reported in ≥20% of patients, regardless of relationship to
          Korlym) were nausea, fatigue, headache, decreased blood potassium, arthralgia, vomiting, peripheral
          edema, hypertension, dizziness, decreased appetite, and endometrial hypertrophy. Drug-related adverse
          events resulted in dose interruption or reduction in study drug in 40% of patients.

          The adverse reactions that occurred in ≥10% of the Cushing’s syndrome patients receiving Korlym,
          regardless of relationship to Korlym, are shown in Table 1.




                                                               6
                                                                                                         FDA 0274
Reference ID: 3089791
                 Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 8 of 24



          Table 1. Treatment Emergent Adverse Events Occurring in ≥10% of Cushing’s Syndrome Patients
          Receiving Korlym


                        Body System/Adverse Reaction                                     Percent (%) of
                                                                                       Patients Reporting
                                                                                             Event
                                                                                            (n = 50)
                        Gastrointestinal disorders
                        Nausea                                                                   48
                        Vomiting                                                                 26
                        Dry mouth                                                                18
                        Diarrhea                                                                 12
                        Constipation                                                             10
                        General disorders and administration/site conditions
                        Fatigue                                                                  48
                        Edema peripheral                                                         26
                        Pain                                                                     14
                        Nervous system disorders
                        Headache                                                                 44
                        Dizziness                                                                22
                        Somnolence                                                               10
                        Musculoskeletal and connective tissue disorders
                        Arthralgia                                                               30
                        Back pain                                                                16
                        Myalgia                                                                  14
                        Pain in extremity                                                        12
                        Investigations
                        Blood potassium decreased                                                34
                        Thyroid function test abnormal                                           18
                        Infections and infestations
                        Sinusitis                                                                14
                        Nasopharyngitis                                                          12
                        Metabolism and nutrition disorders
                        Decreased appetite                                                       20
                        Anorexia                                                                 10
                        Vascular disorders
                        Hypertension                                                             24
                        Reproductive system and breast disorders
                        Endometrial hypertrophy                                                 38*
                        Respiratory, thoracic, and mediastinal disorders
                        Dyspnea                                                                  16
                        Psychiatric disorders
                        Anxiety                                                                  10
                         *The denominator was 26 females who had baseline and end-of-trial transvaginal ultrasound




                                                                   7
                                                                                                                     FDA 0275
Reference ID: 3089791
                 Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 9 of 24



          6.2 Laboratory Tests
          Reductions in high density lipoprotein-cholesterol (HDL-C) levels have been observed following
          treatment with Korlym. In study subjects that experienced declines in HDL-C, levels returned to baseline
          following discontinuation of drug. The clinical significance of the treatment-related reduction in HDL-C
          levels in patients with Cushing’s syndrome is not known.

          In a study of patients with Cushing’s syndrome, hypokalemia was observed in 44% of subjects during
          treatment with Korlym. In these cases, hypokalemia responded to treatment with potassium
          supplementation and/or mineralocorticoid antagonist therapy (e.g., spironolactone or eplerenone).
          Hypokalemia should be corrected prior to initiating Korlym. [See Warnings and Precautions (5.2)]

          Elevations of thyroid-stimulating hormone (TSH) were seen in subjects treated with Korlym. Of the
          42 subjects with detectable TSH at baseline, eight (19%) had increases in TSH above the normal range,
          while remaining asymptomatic. The TSH levels returned to normal in most patients without intervention
          when Korlym was discontinued at the end of the study.

          6.3 Vaginal Bleeding and Endometrial Changes
          In Study 400, the thickness of the endometrium increased from a mean of 6.14 mm at baseline (n=23) to
          15.7 mm at end-of-trial (n=18) in premenopausal women; in postmenopausal women the increase was
          from 2.75 mm (n=6) to 7.35 mm (n=8). Endometrial thickness above the upper limit of normal was
          reported in 10/26 females who had baseline and end-of-trial transvaginal ultrasound (38%). The
          endometrial thickness returned to the normal range in 3 out of 10 patients 6 weeks after treatment
          cessation at the end of the study. Vaginal bleeding occurred in 5 out of 35 females (14%). Two of five
          subjects with vaginal bleeding had normal endometrial thickness. Endometrial biopsies were performed in
          six patients; five of these patients had endometrial thickening. No endometrial carcinoma was detected in
          the sampled cases.

          6.4 Additional Data from Clinical Trials
          The following are adverse events that were reported in Study 400 at frequencies of ≥ 5% to 10%, and may
          be related to Korlym’s mechanism of action:

          Gastrointestinal disorders: gastroesophageal reflux, abdominal pain
          General disorders and administration site conditions: asthenia, malaise, edema, pitting edema, thirst
          Investigations: blood triglycerides increased
          Metabolism and nutrition disorders: hypoglycemia
          Musculoskeletal and connective tissue disorders: muscular weakness, flank pain, musculoskeletal chest
          pain
          Psychiatric disorders: insomnia
          Reproductive system and breast disorders: vaginal hemorrhage, metrorrhagia [See Warnings and
          Precautions (5.3)]

          6.4.1 Adrenal Insufficiency
          Adrenal insufficiency was reported in two subjects (4%) in Study 400. The most typical symptoms of
          adrenal insufficiency were nausea and decreased appetite. No hypotension or hypoglycemia was reported


                                                              8
                                                                                                        FDA 0276
Reference ID: 3089791
                 Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 10 of 24



          during the events. Adrenal insufficiency resolved in both cases with Korlym interruption and /or
          dexamethasone administration.

          6.4.2 Rash
          Generalized, maculo-papular rash was reported in 2 subjects (4%) in Study 400. Two additional subjects
          developed pruritus (4%). None resulted in discontinuation of Korlym, and all the events resolved by the
          end of the study.

          7 DRUG INTERACTIONS
          Based on the long terminal half-life of mifepristone after reaching steady state, at least 2 weeks should
          elapse after cessation of Korlym before initiating or increasing the dose of any interacting concomitant
          medication.

          7.1 Drugs Metabolized by CYP3A
          Because Korlym is an inhibitor of CYP3A, concurrent use of Korlym with a drug whose metabolism is
          largely or solely mediated by CYP3A is likely to result in increased plasma concentrations of the drug.
          Discontinuation or dose reduction of such medications may be necessary with Korlym co-administration.

          Korlym increased the exposure to simvastatin and simvastatin acid significantly in healthy subjects.
          Concomitant use of simvastatin or lovastatin is contraindicated because of the increased risk of myopathy
          and rhabdomyolysis. [See Contraindications (4.2), Clinical Pharmacology 12.3]

          The exposure of other substrates of CYP3A with narrow therapeutic ranges, such as cyclosporine,
          dihydroergotamine, ergotamine, fentanyl, pimozide, quinidine, sirolimus, and tacrolimus, may be
          increased by concomitant administration with Korlym. Therefore, the concomitant use of such CYP3A
          substrates with Korlym is contraindicated. [See Contraindications (4.2)]

          Other drugs with similar high first pass metabolism in which CYP3A is the primary route of metabolism
          should be used with extreme caution if co-administered with Korlym. The lowest possible dose and/or a
          decreased frequency of dosing must be used with therapeutic drug monitoring when possible. Use of
          alternative drugs without these metabolic characteristics is advised when possible with concomitant
          Korlym.

          If drugs that undergo low first pass metabolism by CYP3A or drugs in which CYP3A is not the major
          metabolic route are co-administered with Korlym, use the lowest dose of concomitant medication
          necessary, with appropriate monitoring and follow-up. [See Clinical Pharmacology (12.3)]

          7.2 CYP3A Inhibitors
          Medications that inhibit CYP3A could increase plasma mifepristone concentrations and dose reduction of
          Korlym may be required.

          Ketoconazole and other strong inhibitors of CYP3A, such as itraconazole, nefazodone, ritonavir,
          nelfinavir, indinavir, atazanavir, amprenavir and fosamprenavir, boceprevir, clarithromycin, conivaptan,
          lopinavir, mibefradil, nefazodone, posaconazole, ritonavir, saquinavir, telaprevir, telithromycin, or
          voriconazole may increase exposure to mifepristone significantly. The clinical impact of this interaction
          has not been studied. Therefore, extreme caution should be used when these drugs are prescribed in


                                                               9
                                                                                                          FDA 0277
Reference ID: 3089791
                 Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 11 of 24



          combination with Korlym. The benefit of concomitant use of these agents should be carefully weighed
          against the potential risks. The dose of Korlym should be limited to 300 mg and used only when
          necessary. [See Warnings & Precautions (5.6)]

          Moderate inhibitors of CYP3A, such as amprenavir, aprepitant, atazanavir, ciprofloxacin,
          darunavir/ritonavir, diltiazem, erythromycin, fluconazole, fosamprenavir, grapefruit juice, imatinib, or
          verapamil, should be used with caution when administered in combination with Korlym.

          7.3 CYP3A Inducers
          No medications that induce CYP3A have been studied when co-administered with Korlym. Avoid co­
          administration of Korlym and CYP3A inducers such as rifampin, rifabutin, rifapentin, phenobarbital,
          phenytoin, carbamazepine, and St. John’s wort.

          7.4 Drugs Metabolized by CYP2C8/2C9
          Because Korlym is an inhibitor of CYP2C8/2C9, concurrent use of Korlym with a drug whose
          metabolism is largely or solely mediated by CYP2C8/2C9 is likely to result in increased plasma
          concentrations of the drug.

          Korlym significantly increased exposure of fluvastatin, a typical CYP2C8/2C9 substrate, in healthy
          subjects. When given concomitantly with Korlym, drugs that are substrates of CYP2C8/2C9 (including
          non-steroidal anti-inflammatory drugs, warfarin, and repaglinide) should be used at the smallest
          recommended doses, and patients should be closely monitored for adverse effects. [See Clinical
          Pharmacology (12.3)]

          7.5 Drugs Metabolized by CYP2B6
          Mifepristone is an inhibitor of CYP2B6 and may cause significant increases in exposure of drugs that are
          metabolized by CYP2B6 such as bupropion and efavirenz. Since no study has been conducted to evaluate
          the effect of mifepristone on substrates of CYP2B6, the concomitant use of bupropion and efavirenz
          should be undertaken with caution. [See Clinical Pharmacology (12.3)]

          7.6 Use of Hormonal Contraceptives
          Mifepristone is a progesterone-receptor antagonist and will interfere with the effectiveness of hormonal
          contraceptives. Therefore, non-hormonal contraceptive methods should be used.

          8 USE IN SPECIFIC POPULATIONS

          8.1 Pregnancy
          Category X
          Korlym is contraindicated in pregnancy. Korlym can cause fetal harm when administered to a pregnant
          woman because the use of Korlym results in pregnancy loss. The inhibition of both endogenous and
          exogenous progesterone by mifepristone at the progesterone receptor results in pregnancy loss. If Korlym
          is used during pregnancy or if the patient becomes pregnant while taking this drug, the patient should be
          apprised of the potential hazard to a fetus. [See Contraindications (4.1)]




                                                              10
                                                                                                         FDA 0278
Reference ID: 3089791
                 Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 12 of 24



          Human Data
          In a report of thirteen live births after single dose mifepristone exposure, no fetal abnormalities were
          noted.

          Animal Data
          Teratology studies in mice, rats and rabbits at doses of 0.25 to 4.0 mg/kg (less than human exposure at the
          maximum clinical dose, based on body surface area) were carried out. Because of the anti-progestational
          activity of mifepristone, fetal losses were much higher than in control animals. Skull deformities were
          detected in rabbit studies at less than human exposure, although no teratogenic effects of mifepristone
          have been observed to date in rats or mice. These deformities were most likely due to the mechanical
          effects of uterine contractions resulting from antagonism of the progesterone receptor.

          8.3 Nursing Mothers
          Mifepristone is present in human milk of women taking the drug. Because of the potential for serious
          adverse reactions in nursing infants from Korlym, a decision should be made whether to discontinue
          nursing or to discontinue the drug, taking into account the importance of the drug to the mother.

          8.4 Pediatric Use
          Safety and effectiveness of Korlym in pediatric patients have not been established.

          8.5 Geriatric Use
          Clinical studies with Korlym did not include sufficient numbers of patients aged 65 and over to determine
          whether they respond differently than younger people.

          8.6 Renal Impairment
          The maximum dose should not exceed 600 mg per day in renally impaired patients. [See Clinical
          Pharmacology (12.3)]

          8.7 Hepatic Impairment
          In patients with mild to moderate hepatic impairment, the maximum dose should not exceed 600 mg per
          day. The pharmacokinetics of mifepristone in patients with severe hepatic impairment has not been
          studied, and Korlym should not be used in these patients. [See Clinical Pharmacology (12.3)]

          8.8 Females of Reproductive Potential
          Due to its anti-progestational activity, Korlym causes pregnancy loss. Exclude pregnancy before the
          initiation of treatment with Korlym or if treatment is interrupted for more than 14 days in females of
          reproductive potential. Recommend contraception for the duration of treatment and for one month after
          stopping treatment using a non-hormonal medically acceptable method of contraception. If the patient has
          had surgical sterilization, no additional contraception is needed.

          10 OVERDOSAGE
          There is no experience with overdosage of Korlym.




                                                               11
                                                                                                           FDA 0279
Reference ID: 3089791
                 Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 13 of 24



          11 DESCRIPTION
          Korlym (mifepristone) is a cortisol receptor blocker for oral administration. The chemical name of
          mifepristone is 11β-(4-dimethylaminophenyl)-17β-hydroxy-17α-(1-propynyl)-estra-4, 9-dien-3-one. The
          chemical formula is C29H35NO2; the molecular weight is 429.60; and the structural formula is:




                                                                                   OH

                                                                12   '-1-13,------;1-:;i
                                                                                     7 "'IC -   C- CH 3
                                                                                 16     17a     17b   17c
                                                                            15




          Mifepristone demonstrates a pH-related solubility profile. The greatest solubility is achieved in acidic
          media (~ 25 mg/mL at pH 1.5) and solubility declines rapidly as the pH is increased. At pH values above
          2.5 the solubility of mifepristone is less than 1 mg/mL.

          Each Korlym tablet for oral use contains 300 mg of mifepristone. The inactive ingredients of Korlym
          tablets are silicified microcrystalline cellulose, sodium starch glycolate, hydroxypropylcellulose, sodium
          lauryl sulfate, magnesium stearate, hypromellose, titanium dioxide, triacetin, D&C yellow 10 aluminum
          lake, polysorbate 80, and FD&C yellow 6 aluminum lake.

          12 CLINICAL PHARMACOLOGY

          12.1 Mechanism of Action
          Mifepristone is a selective antagonist of the progesterone receptor at low doses and blocks the
          glucocorticoid receptor (GR-II) at higher doses. Mifepristone has high affinity for the GR-II receptor but
          little affinity for the GR-I (MR, mineralocorticoid) receptor. In addition, mifepristone appears to have
          little or no affinity for estrogen, muscarinic, histaminic, or monoamine receptors.

          12.2 Pharmacodynamics
          Because mifepristone acts at the receptor level to block the effects of cortisol, its antagonistic actions
          affect the hypothalamic-pituitary-adrenal (HPA) axis in such a way as to further increase circulating
          cortisol levels while, at the same time, blocking their effects.

          Mifepristone and the three active metabolites have greater affinity for the glucocorticoid receptor (100%,
          61%, 48%, and 45%, respectively) than either dexamethasone (23%) or cortisol (9%).

          12.3 Pharmacokinetics
          Absorption
          Following oral administration, time to peak plasma concentrations of mifepristone occurred between 1
          and 2 hours following single dose, and between 1 and 4 hours following multiple doses of 600 mg of


                                                                12
                                                                                                            FDA 0280
Reference ID: 3089791
                 Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 14 of 24



          Korlym in healthy volunteers. Mean plasma concentrations of three active metabolites of mifepristone
          peak between 2 and 8 hours after multiple doses of 600 mg/day, and the combined concentrations of the
          metabolites exceed that of the parent mifepristone. Exposure to mifepristone is substantially less than
          dose proportional. Time to steady state is within 2 weeks, and the mean (SD) half-life of the parent
          mifepristone was 85 (61) hours following multiple doses of 600 mg/day of Korlym.

          Studies evaluating the effects of food on the pharmacokinetics of Korlym demonstrate a significant
          increase in plasma levels of mifepristone when dosed with food. To achieve consistent plasma drug
          concentrations, patients should be instructed to always take their medication with meals.

          Distribution
          Mifepristone is highly bound to alpha-1-acid glycoprotein (AAG) and approaches saturation at doses of
          100 mg (2.5 M) or more. Mifepristone and its metabolites also bind to albumin and are distributed to
          other tissues, including the central nervous system (CNS). As determined in vitro by equilibrium dialysis,
          binding of mifepristone and its three active metabolites to human plasma proteins was concentration-
          dependent. Binding was approximately 99.2% for mifepristone, and ranged from 96.1 to 98.9% for the
          three active metabolites at clinically relevant concentrations.

          Metabolism
          Cytochrome P450 3A4 (CYP3A4) has been shown to be involved in mifepristone metabolism in human
          liver microsomes. Two of the known active metabolites are the product of demethylation (one
          monodemethylated and one di-demethylated), while a third active metabolite results from hydroxylation
          (monohydroxylated).

          Elimination and Excretion
          Excretion is primarily (approximately 90%) via the fecal route.

          Specific Populations
          Renal Impairment
          The pharmacokinetics of mifepristone in subjects with severe renal impairment (creatinine clearance
          [CrCL] < 30 mL/min, but not on dialysis) was evaluated following multiple doses of 1200 mg Korlym for
          7 days. Mean exposure to mifepristone increased 31%, with similar or smaller increases in metabolite
          exposure as compared to subjects with normal renal function (CrCL ≥ 90 mL/min). There was large
          variability in the exposure of mifepristone and its metabolites in subjects with severe renal impairment as
          compared to subjects with normal renal function (geometric least square mean ratio [CI] for AUC of
          mifepristone: 1.21 [0.71-2.06]; metabolite 1: 1.43 [0.84-2.44]; metabolite 2: 1.18 [0.64-2.17] and
          metabolite 3: 1.19 [0.71-1.99]). No change in the initial dose of Korlym is needed for renal impairment;
          the maximum dose should not exceed 600 mg per day.

          Hepatic Impairment
          The pharmacokinetics of mifepristone in subjects with moderate hepatic impairment (Child-Pugh Class
          B) was evaluated in a single- and multiple-dose study (600 mg for 7 days). The pharmacokinetics in
          subjects with moderate hepatic impairment was similar to those with normal hepatic function. There was
          large variability in the exposure of mifepristone and its metabolites in subjects with moderate hepatic
          impairment as compared to subjects with normal hepatic function (geometric least square mean ratio [CI]
          for AUC of mifepristone: 1.02 [0.59-1.76]; metabolite 1: 0.95 [0.52-1.71]; metabolite 2: 1.37 [0.71-2.62]
          and metabolite 3: 0.62 [0.33-1.16]). Due to limited information on safety in patients with mild-to-


                                                              13
                                                                                                         FDA 0281
Reference ID: 3089791
                  Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 15 of 24



          moderate hepatic impairment, the maximum dose should not exceed 600 mg per day. The
          pharmacokinetics of mifepristone in patients with severe hepatic disease has not been studied. Korlym is
          not recommended in patients with severe hepatic disease.

          Drug-Drug Interactions
          In Vitro Assessment of Drug Interactions
          In vitro studies indicate a potential for CYP-mediated drug interactions by mifepristone and/or its
          metabolites with substrates of CYP2A6, CYP2C8/2C9, CYP2C19, CYP3A4, CYP1A2, CYP2B6,
          CYP2D6, and CYP2E1. In vitro studies also indicated an interaction potential for drug transport mediated
          by P-glycoprotein (P-gp) and breast cancer resistance protein (BCRP). In vitro studies indicate
          mifepristone metabolism is mediated by CYP3A, and that mifepristone also inhibits and induces CYP3A.

          In Vivo Assessment of Drug Interactions (see Table 2)
          Table 2. Summary Table of Korlym Drug-Drug Interaction Effects

                                                                                          Geometric Mean Ratio
                                                                 Dosing of              (analyte ratio with/without
                     Dosing of            Coadministered
                                                               Coadministered             drug coadministration)
                    Mifepristone              Drug
                                                                   Drug
                                                                                          Analyte          AUC     Cmax
          Effect of Korlym on Coadministered Drug
          Contraindicated with mifepristone [See Contraindications (4)]
                                                                                         simvastatin         15.70 18.20
              1200 mg once daily for 10                1
                                             simvastatin      80 mg single dose              acid
                       days
                                                                                         simvastatin         10.40 7.02
          Use lowest dose of coadministered drug, based on clinical experience and/or use of therapeutic drug monitoring
                                                                                         alprazolam
            1200 mg once daily for 10                   2                                                    1.80    0.81
                                             alprazolam        1 mg single dose          4-hydroxy­
                       days                                                                                  0.76    0.39
                                                                                         alprazolam
          1200 mg once daily for 7 days      fluvastatin3     40 mg single dose          fluvastatin          3.57   1.76
            1200 mg once daily for 10                           0.125 mg once
                                               digoxin4                                    digoxin           1.40    1.64
                       days                                         daily
          Effect of Coadministered Drug on Korlym
          No dosing adjustment required
          300 mg once daily for 14 days      cimetidine5      800 mg once daily         mifepristone         0.85* 0.75
          *No effect = 90% CI within range 0.80 – 1.25

          1
            Simvastatin 40 mg dose used as reference for the comparison. Result could be representative of other
          oral drugs with CYP3A metabolism and high first pass effect: cyclosporine, midazolam, triazolam,
          pimozide, sildenafil, sirolimus, and tacrolimus
          2
            Result could be representative of other oral drugs with CYP3A metabolism and low first pass effect.
          Clinical significance of any interaction will depend on the therapeutic margin of the drug.
          3
            Result could be representative of other oral drugs with CYP2C8/C9 metabolism
          4
            Plasma digoxin concentration should be measured after 1 to 2 weeks of concomitant use and following
          usual clinical practice at appropriate intervals thereafter.
          5
            Result could be representative of other mild inhibitors of CYP3A



                                                                14
                                                                                                            FDA 0282
Reference ID: 3089791
                 Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 16 of 24



          13 NONCLINICAL TOXICOLOGY

          13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
          Mifepristone was evaluated for carcinogenicity potential in rats and mice. Rats were dosed for up to two
          years at doses of 5, 25, and 125 mg/kg of mifepristone. The high dose was the maximum tolerated dose,
          but exposure at all doses was below exposure at the maximum clinical dose based on AUC comparison.
          Female rats had a statistically significant increase in follicular cell adenomas/carcinomas and liver
          adenomas. It is plausible that these tumors are due to drug-induced enzyme metabolism, a mechanism not
          considered clinically relevant, but studies confirming this mechanism were not conducted with
          mifepristone. Mice were also tested for up to 2 years at mifepristone doses up to the maximum tolerated
          dose of 125 mg/kg, which provided exposure below the maximum clinical dose based on AUC. No drug-
          related tumors were seen in mice.

          Mifepristone was not genotoxic in a battery of bacterial, yeast, and mammalian in vitro assays, and an in
          vivo micronucleus study in mice.

          The pharmacological activity of mifepristone disrupts the estrus cycle of adult rats at a dose of 0.3 mg/kg
          (less than human exposure at the maximum clinical dose, based on body surface area). However,
          following withdrawal of treatment and subsequent resumption of the estrus cycle, there was no effect on
          reproductive function when mated.

          A single subcutaneous dose of mifepristone (up to 100 mg/kg) to rats on the first day after birth did not
          adversely affect future reproductive function in males or females, although the onset of puberty was
          slightly premature in dosed females. Repeated doses of mifepristone (1 mg every other day) to neonatal
          rats resulted in potentially adverse fertility effects, including oviduct and ovary malformations in females,
          delayed male puberty, deficient male sexual behavior, reduced testicular size, and lowered ejaculation
          frequency.

          14 CLINICAL STUDIES

          14.1 Cushing’s Syndrome
          An uncontrolled, open-label, 24-week, multicenter clinical study was conducted to evaluate the safety and
          efficacy of Korlym in the treatment of endogenous Cushing’s syndrome. The study enrolled 50 subjects
          with clinical and biochemical evidence of hypercortisolemia despite prior surgical treatment and
          radiotherapy. The reasons for medical treatment were failed surgery, recurrence of disease, and poor
          medical candidate for surgery. Forty-three patients (86%) had Cushing’s disease, four patients (8%) had
          ectopic ACTH secretion, and three (6%) had adrenal carcinoma. Baseline characteristics included: mean
          age of 45 years (range 26 to 71), mean BMI of 36 kg/m2 (range 24 to 66), mean weight 100 kg (range 61
          to 199), and mean waist circumference was 119 cm (range 89 to 178); 70% were female; 84% were white
          and 16% were black or African American. Baseline mean urinary free cortisol level was 365 µg per 24 hr.

          Patients belonged to one of two cohorts: a “diabetes” cohort (29 patients, 26 with type 2 diabetes and 3
          with glucose intolerance), and a “hypertension” cohort (21 patients). Efficacy was evaluated separately in
          the two cohorts. Korlym treatment was started in all patients at a dose of 300 mg once a day. The study
          protocol allowed an increase in dose to 600 mg after 2 weeks, and then by additional 300 mg increments




                                                               15
                                                                                                          FDA 0283
Reference ID: 3089791
                  Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 17 of 24



          every 4 weeks to a maximum of 900 mg per day for patients <60 kg, or 1200 mg per day for patients
          >60 kg, based on clinical tolerance and clinical response.

          Results in the diabetes cohort
          Patients in the diabetes cohort underwent standard oral glucose tolerance tests at baseline and periodically
          during the clinical study. Anti-diabetic medications were allowed but had to be kept stable during the trial
          and patients had to be on stable anti-diabetic regimens prior to enrollment. The primary efficacy analysis
          for the diabetes cohort was an analysis of responders. A responder was defined as a patient who had a ≥
          25% reduction from baseline in glucose AUC. The primary efficacy analysis was conducted in the
          modified intent-to-treat- population (n=25) defined as all patients who received a minimum of 30 days on
          Korlym. Fifteen of 25 patients (60%) were treatment responders (95% CI: 39%,78%).

          Mean HbA1C was 7.4% in the 24 patients with HbA1c values at baseline and Week 24. For these 24
          patients mean reduction in HbA1c was 1.1% (95% CI -1.6, -0.7) from baseline to the end of the trial.
          Fourteen of 24 patients had above normal HbA1c levels at baseline, ranging between 6.7% and 10.4%; all
          of these patients had reductions in HbA1c by the end of the study (range -0.4 to -4.4%) and eight of 14
          patients (57%) normalized HbA1c levels at trial end. Antidiabetic medications were reduced in 7 of the
          15 DM subjects taking antidiabetic medication and remained constant in the others.

          Results in the hypertension cohort
          There were no changes in mean systolic and diastolic blood pressures at the end of the trial relative to
          baseline in the modified intent-to-treat population (n=21).

          Signs and symptoms of Cushing’s syndrome in both cohorts

          Individual patients showed varying degrees of improvement in Cushing's syndrome manifestations such
          as cushingoid appearance, acne, hirsutism, striae, psychiatric symptoms, and excess total body weight.
          Because of the variability in clinical presentation and variability of response in this open label trial, it is
          uncertain whether these changes could be ascribed to the effects of Korlym.

          16 HOW SUPPLIED/STORAGE AND HANDLING
          Korlym is supplied as a light yellow to yellow, film-coated, oval-shaped tablet debossed with “Corcept”
          on one side and “300” on the other. Each tablet contains 300 mg of mifepristone. Korlym tablets are
          available in bottles of 28 tablets (NDC 76346-073-01) and bottles of 280 tablets (NDC 76346-073-02).

          Store at controlled room temperature, 25 °C (77 °F); excursions permitted to 15 to 30 ° C (59 – 86 °F).
          [See USP Controlled Room Temperature]

          17 PATIENT COUNSELING INFORMATION
          As a part of patient counseling, doctors must review the Korlym Medication Guide with every patient.
          [See FDA-Approved Medication Guide (17.3)]

          17.1 Importance of Preventing Pregnancy
                 Advise patients that Korlym will cause termination of pregnancy. Korlym is contraindicated in
                  pregnant patients.



                                                                 16
                                                                                                              FDA 0284
Reference ID: 3089791
                  Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 18 of 24



                 Counsel females of reproductive potential regarding pregnancy prevention and planning with a
                  non-hormonal contraceptive prior to use of Korlym and up to one month after the end of
                  treatment.
                 Instruct patients to contact their physician immediately if they suspect or confirm they are
                  pregnant.




                                                            17
                                                                                                     FDA 0285
Reference ID: 3089791
                 Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 19 of 24



                                              Medication Guide
                                             Korlym™ (KOR-lim)
                                               (mifepristone)
                                                   tablets

          Read this Medication Guide before you start taking Korlym and each time you get a
          refill. There may be new information. This information does not take the place of
          talking with your doctor about your medical condition or treatment.

          What is the most important information I should know about Korlym?
          Korlym can cause serious side effects, including:
             Loss of a pregnancy. Women who can become pregnant must:
                       have a negative pregnancy test before starting Korlym
                       have a negative pregnancy test before restarting Korlym if you stop
                        taking it for more than 14 days
                       use a non-hormonal form of birth control while taking Korlym and for
                        1 month after stopping Korlym. Talk to your doctor about how to prevent
                        pregnancy. Tell your doctor right away if you think you may be pregnant.

          What is Korlym?
          Korlym is a prescription medicine used to treat high blood sugar (hyperglycemia)
          caused by high cortisol levels in the blood (hypercortisolism) in adults with
          endogenous Cushing’s syndrome who have type 2 diabetes mellitus or glucose
          intolerance and have failed surgery or cannot have surgery.
          Korlym is not for people who have type 2 diabetes mellitus not caused by Cushing’s
          syndrome.
          It is not known if Korlym is safe and effective in children.

          Who should not take Korlym?
          Do not take Korlym if you:
             are pregnant. See “What is the most important information I should know
              about Korlym?”
             are taking:
                 o simvastatin (Zocor®, Vytorin®, Juvisync®, Simcor®)
                 o lovastatin (Mevacor®, Altoprev®, Advicor®)
                 o cyclosporine (Gengraf®, Neoral®, Restais®, Sandimmune®)
                 o dihydroergotamine (Migranal®)
                 o ergotamine (Ergomar®, Migerot®)
                 o fentanyl (Abstral®, Actiq®, Duragesic®, Fentora®, Lazanda®, Onsolis®,
                    Sublimaze Preservative Free®, Sunsys®)
                 o pimozide (Orap®)



                                                       1
                                                                                        FDA 0286
Reference ID: 3089791
                  Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 20 of 24



                  o     quinidine (Neudexta®)
                  o     sirolimum (Rapamune®, Torisel®)
                  o     tacrolimus (Prograf®, Protopic®)
             must take corticosteroid medicines for other serious medical problems
             are a woman who still has her uterus (womb) and have:
                 o unexplained bleeding from your vagina
                 o changes in the cells lining your uterus (endometrial hyperplasia) or cancer
                    of the lining of your uterus (endometrial cancer)
             are allergic to mifepristone or any of the ingredients in Korlym. See the end of
              this Medication Guide for a complete list of ingredients in Korlym.

          Talk to your doctor before taking Korlym if you have any of these conditions.

          What should I tell my doctor before taking Korlym?
          Before taking Korlym, tell your doctor if you:
                 have low potassium in your blood (hypokalemia)
                 have or have had a bleeding problem or are taking medicines to thin your
                  blood
                 have or have had heart problems
                 have had an organ transplant
                 have been taking medicines called corticosteroids (cortisone,
                  dexamethasone, methylprednisolone, prednisolone, prednisone)
                 are breastfeeding or plan to breastfeed. Korlym passes into your breast milk
                  and may harm your baby. You and your doctor should decide if you will take
                  Korlym or breastfeed. You should not do both.

          Tell your doctor about all of the medicines you take, including prescription
          and nonprescription medicines, vitamins and herbal supplements.
          Using Korlym with certain other medicines can affect each other. Using Korlym
          with other medicines can cause serious side effects.
          Especially tell your doctor if you take:
              medicines to treat:
                    o fungal infections (such as ketoconazole)
                    o depression
                    o HIV infection
                    o Hepatitis C infection
                    o certain bacterial infections
              steroid medicines such as prednisone
              thyroid hormones

          Ask your doctor or pharmacist for a list of these medicines if you are not sure.


                                                      2
                                                                                      FDA 0287
Reference ID: 3089791
                  Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 21 of 24



          Know the medicines you take. Keep a list of them to show to your doctor and
          pharmacist.

          How should I take Korlym?
                 Take Korlym exactly as your doctor tells you.
                 Your doctor may change your dose if needed.
                 Korlym is usually taken 1 time each day.
                 Take Korlym with food.
                 Swallow Korlym whole. Do not split, crush or chew Korlym tablets. If you
                  cannot swallow Korlym tablets whole, tell your doctor.

          What should I avoid while taking Korlym?
          You should not drink grapefruit juice while you take Korlym. Grapefruit juice may
          increase the amount of Korlym in your blood and increase your chance of having
          side effects.

          What are the possible side effects of Korlym?
          Korlym can cause serious side effects including:
             See “What is the most important information I should know about
              Korlym?”
             reduced effects of adrenal hormones (adrenal insufficiency). Korlym
              stops an adrenal hormone in your body called cortisol from working. Tell your
              doctor right away if you have any symptoms of adrenal insufficiency. Symptoms
              may include:
                    o unusual tiredness or weakness
                    o nausea
                    o fatigue
                    o low blood pressure (hypotension)
                    o low blood sugar (hypoglycemia)
             low blood potassium (hypokalemia). Your doctor should check the level of
              potassium in your blood before you start taking Korlym and while you take it.
              Tell your doctor if you have any signs of low potassium. Signs may include:
                     o muscle weakness, aches, or cramps
                     o abnormal or irregular heartbeats (palpitations)
             bleeding from the vagina. Korlym may cause the lining of your uterus to
              become thick and may cause your uterus to bleed. Tell your doctor right away
              about any bleeding from your vagina that is not normal for you.
             problems with the electrical system of your heart (QT interval
              prolongation).
             worsening of symptoms of other medical problems that are treated with
              corticosteroids when you take corticosteroids and Korlym at the same
              time.


                                                   3
                                                                                   FDA 0288
Reference ID: 3089791
                 Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 22 of 24



          The most common side effects of Korlym include:
              nausea
              fatigue
              headache
              low potassium in your blood
              pain in your arms and legs (arthralgia)
              vomiting
              swelling of your arms and legs (peripheral edema)
              high blood pressure
              dizziness
              decreased appetite
              thickening of the lining of the uterus (endometrial hypertrophy)

          Tell your doctor if you have any side effect that bothers you or that does not go
          away.
          These are not all the possible side effects of Korlym. For more information, ask
          your doctor or pharmacist.
          Call your doctor for medical advice about side effects. You may report side effects
          to FDA at 1-800-FDA-1088.

          How should I store Korlym?
          Store Korlym at room temperature, between 68°F to 77°F (20°C to 25°C).
          Keep Korlym and all medicines out of the reach of children.

          General information about the safe and effective use of Korlym
          Medicines are sometimes prescribed for purposes other than those listed in a
          Medication Guide.
          Do not use Korlym for a condition for which it was not prescribed. Do not give
          Korlym to other people, even if they have the same symptoms you have. It may
          harm them.
          This Medication Guide summarizes the most important information about Korlym.
          If you would like more information, talk with your doctor. You can ask your doctor
          or pharmacist for information about Korlym that is written for healthcare
          professionals.
          For more information, call 1-855-4Korlym (1-855-456-7596) or visit
          www.korlym.com or www.corcept.com.

          What are the ingredients in Korlym?
          Active ingredient: mifepristone
          Inactive ingredients: silicified microcrystalline cellulose, sodium starch glycolate,
          hydroxypropylcellulose, sodium lauryl sulfate, magnesium stearate, hypromellose,
          titanium dioxide, triacetin, D&C yellow 10 aluminum lake, polysorbate 80, and
          FD&C yellow 6 aluminum lake.


                                                    4
                                                                                      FDA 0289
Reference ID: 3089791
                 Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 23 of 24



          This Medication Guide has been approved by the US Food and Drug Administration.

          Distributed by:
          Corcept Therapeutics Incorporated
          149 Commonwealth Avenue
          Menlo Park, CA 94025
          Issued: 02/2012




                                                 5
                                                                                FDA 0290
Reference ID: 3089791
                        Case 8:20-cv-01320-TDC Document 62-14 Filed 06/10/20 Page 24 of 24




                                           Each yellow oval-shaped tablet      NDC 76346-073-01
                                           contains 300 mg of mifepristone.
                                                                               28 Tablets           Rx only
                                           Usual Dosage: For indications,
                                                                               Korlym®
                                BAR CODE
                                           dosage, precautions, etc., see
                                           accompanying package insert.




                                                                                                                         Menlo Park, CA 94025
                                                                                                                         Corcept Therapeutics
                                           Store at 25C (77F); excursions
                                           permitted to 15 to 30C (59 to    mifepristone




                                                                                                                         Manufactured for:
                                           86F) [see USP Controlled
                                           Room Temperature].                                300 mg Tablets
                                           Dispense in tight container (USP)   Take tablets whole. Do not split, crush




                                                                                                                                                Lot No:
                                                                               or chew.
                                           KEEP THIS AND ALL DRUGS




                                                                                                                                                Exp.
                                                                               ATTENTION PHARMACIST: Dispense
                                           OUT OF THE REACH OF
                                                                               attached Medication Guide to each
                                           CHILDREN
                                                                               patient.




                                                                                                                                                          FDA 0291
Reference ID: 3089791
